DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation of the parent Application No. 16/106,781, filed on September 14, 2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. CN201610849245, filed on September 23, 2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests “DATA PROCESSING METHOD, AND CARTRIDGE CHIP UPDATING BACKUP AREA ACCORDING TO PRESET RULE.”


The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Regarding claim 4, the claim is objected to because the claim recites the limitation “the first time” in line 4, where it is ambiguous as to whether “the first time” refers to a first time having occurred before. For purposes of examination, the Examiner construes the limitation to mean “a first time.”
Regarding claim 14, the claim is objected to because the claim recites the limitation “first wring” in last line, which is a typo. For purposes of examination, the Examiner construes the limitation to mean “first writing.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 4-6, 9-11, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by CHEN (Pub. No.: WO2014086137A1), hereafter CHEN.
Regarding claim 1, CHEN teaches:
A data processing method for a cartridge chip having a primary storage area and a backup storage area, the primary storage area including a first storage portion and a second storage portion different from the first storage portion (CHEN pages 2-3 teach imaging cartridge chip comprising control circuit for writing original data and its backup data to the storage unit, where the location storing original data is seen as “primary storage area,” and the location storing backup data is seen as “backup storage area”, where page 4 & FIG. 6 teach original data occupies a storage space of n addresses, and backup data occupies a storage space of m addresses; see also FIG. 2),
in response to receiving a write instruction including a first address, writing the first storage portion of the primary storage area (CHEN page 4 teaches writing original data to A0 to An-1 (see FIG. 6), and the data judging unit determines which data is important data and then copies the original data as backup data; see also FIG. 2 for original data A0 being stored in B0 & B1 as backup, and FIG. 6 for important data backup);
in response to receiving a read instruction including the first address, reading the first storage portion of the primary storage area (CHEN page 3 
in response to receiving a write instruction including a second address, writing the second storage portion of the primary storage area (see CHEN page 4, FIG. 2 & 6 above);
in response to receiving a read instruction including the second address, reading a storage area of the backup storage area corresponding to the second storage portion of the primary storage area rather than the second storage portion (CHEN page 4 teaches if there is corresponding backup data, the backup data is read, and the read data is obtained by performing an AND/OR operation using a bitwise arithmetic unit by bitwise, and the read data is then transmitted by the data transceiving unit 16, and the original data of the read data is no longer transmitted).
Regarding claim 10, CHEN teaches:
A cartridge chip for a consumable cartridge, comprising: a first storage portion and a second storage portion (see CHEN pages 2-3, page 4, FIG. 2 & 6 as taught above in reference to claim 1),
wherein: the first storage portion is configured to respond to writing instructions and reading instructions including a first address, and the second storage portion is configured to respond to writing instructions including a second address (see CHEN pages 3-4 and FIG. 2 & 6 as taught above in reference to claim 1);
a backup area corresponding to the second storage portion, configured to respond to reading instructions including the second address (see CHEN page 4 as taught above in reference to claim 1).
Regarding claim 11, CHEN teaches the elements of claim 10 as outlined above. CHEN also teaches:
wherein the cartridge chip includes: a primary storage area and a backup storage area, wherein: the primary storage area includes the first storage portion and the second storage portion (see CHEN pages 2-3 and FIG. 2 & 6 as taught above in reference to claim 1);
the backup storage area includes the backup area corresponding to the second storage portion (see CHEN pages 2-3 and FIG. 2 & 6 as taught above in reference to claim 1).
Regarding claim 4, CHEN teaches the elements of claim 1 as outlined above. CHEN also teaches:
wherein: the primary storage area further includes a third storage portion, the data processing method further comprises: in response to receiving a first write instruction including a third address for the first time, writing the third storage portion of the primary storage area and a corresponding area in the backup storage area (see CHEN FIG. 6 A1 and B2; page 3 also teaches after receiving the original data 30, the imaging cartridge chip 
in response to receiving subsequent write instructions including the third address, only writing the third storage portion of the primary storage area (CHEN page 3 & FIG. 4 teach writing the second original data 60, where the second data 60 has changed (i.e. not writing to a fourth storage portion of the primary storage area)).
Regarding claim 5, CHEN teaches the elements of claim 4 as outlined above. CHEN also teaches wherein: in response to receiving a read instruction including the third address, reading a storage area of the backup storage area corresponding to the third storage portion of the primary storage area (see CHEN page 4 & FIG. 6 as taught above in reference to claim 1, where if there is corresponding backup data, the backup data is read, and the read data is obtained by performing an AND/OR operation using a bitwise arithmetic unit by bitwise, and the read data is then transmitted by the data transceiving unit 16, and the original data of the read data is no longer transmitted).
Regarding claim 6, CHEN teaches the elements of claim 1 as outlined above. CHEN also teaches:
wherein: the primary storage area further includes a fourth storage portion (see CHEN FIG. 6),
the data processing method further comprising: in response to receiving a read instruction including a fourth address, replying with data generated by using a preset algorithm (see CHEN page 4 & FIG. 6 as taught above in reference to claim 1, where if there is corresponding backup data, the 
Regarding claim 9, CHEN teaches the elements of claim 6 as outlined above. CHEN also teaches wherein: a storage area of the backup storage area corresponding to the fourth storage portion of the primary storage area comprises invalid data (see CHEN FIG. 6, where page 3 & FIG. 3 teach the first original data 30 is written as first data 40 and second data 41, where the second bit of second data 41 is flipped from 1 to 0 due to environmental factors).
Regarding claim 14, CHEN teaches the elements of claim 10 as outlined above. CHEN also teaches a third storage portion, wherein: the third storage portion is configured to respond to writing instructions including a third address, and a storage area of the backup storage area corresponding to the third storage portion is configured to respond to a first wring instruction including the third address (see CHEN FIG. 6, where page 3 also teaches after receiving the original data 30, the imaging cartridge chip copies the first original data 30 to form backup data and stores its backup data).
Regarding claim 15, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 16, CHEN teaches the elements of claim 10 as outlined above. CHEN also teaches:
wherein: a storage area of the backup storage area corresponding to the first storage portion comprises invalid data (CHEN page 3 & FIG. 3 teach 
the storage area of the backup storage area corresponding to the second storage portion comprises normal data (CHEN page 3 & FIG. 4 teach the second original data 60 is written as third data 70 and fourth data 71, where fourth data 71 is identical to second original data 60).
Regarding claim 17, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 19, CHEN teaches the elements of claim 11 as outlined above. CHEN also teaches wherein the primary storage area and the backup storage area are configured to be unrestrictedly read or rewritten by a device read instruction or a device write instruction (CHEN page 3 teaches read/write control unit 11 is configured to perform read and write data from the storage unit 2).
Regarding claim 20, CHEN teaches the elements of claim 10 as outlined above. CHEN also teaches the backup area corresponding to the second storage portion is further configured to respond to writing instructions including a sixth address (see CHEN FIG. 6, where page 3 & FIG. 3 teach the first original data 30 is written as first data 40 and second data 41).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of KAWANO (Pub. No.: US 2015/0169040 A1), hereafter KAWANO.
Regarding claim 2, CHEN teaches the elements of claim 1 as outlined above. CHEN does not appear to explicitly teach:
wherein the cartridge chip further comprises a response storage area, the response storage area stores different response types information corresponding to the storage portions of the primary storage area, wherein response type information of the first storage portion of the primary storage area is different to response type information of the second storage portion of the primary storage area.
However, KAWANO teaches wherein the cartridge chip further comprises a response storage area, the response storage area stores different response types information corresponding to the storage portions of the primary storage area
wherein response type information of the first storage portion of the primary storage area is different to response type information of the second storage portion of the primary storage area (see KAWANO FIG. 9).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of CHEN and KAWANO before them, to modify CHEN’s backing up backup data in the cartridge using a priority table as taught by KAWANO. Using the known technique of using a priority table indicating the completion of backups to provide the predictable result of using the priority table to back up data in the cartridge in CHEN would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that CHEN was ready for improvement to incorporate the priority table indicating the completion of backups as taught by KAWANO.
Regarding claim 3, CHEN teaches the elements of claim 1 as outlined above. CHEN does not appear to explicitly teach:
in response to receiving the write instruction including the second address, replying an error message.
However, CHEN in view of KAWANO teaches the limitation (see CHEN page 4, FIG. 2 & 6 above for the read/write control unit writing data to the address, where KAWANO [0089] & [0094] teach determining whether or 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHEN and KAWANO before them, to include KAWANO’s error notification when an error occurs during any write of data in CHEN’s backing up data in the cartridge. One would have been motivated to make such a combination in order to prevent corrupting data caused by unsuccessful data writes without the system being aware of write failures.
Regarding claim 7, CHEN in view of KAWANO teaches the elements of claim 2 as outlined above. CHEN in view of KAWANO also teaches:
wherein: the response storage area stores different response types information for each storage portion of the primary storage area (see KAWANO FIG. 9),
the data processing method further comprising: responding to each write instruction correspondingly according to the response types information of each storage portion of the primary storage area in response to receiving a write instruction (KAWANO [0147] teaches the priority table stores, for each address of data, a priority of the data and information indicating whether backup of the data is completed, where [0135] teaches assuring backup of data with a higher priority upon a power failure).
The same motivation that was utilized for combining CHEN and KAWANO as set forth in claim 2 is equally applicable to claim 7.
Regarding claim 12, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of WANG (Pub. No.: CN102768484B), hereafter WANG.
Regarding claim 8, CHEN teaches the elements of claim 1 as outlined above. CHEN also teaches:
a storage area of the backup storage area corresponding to the first storage portion of the primary storage area comprises invalid data (CHEN page 3 & FIG. 3 teach the first original data 30 is written as first data 40 and second data 41, where the second bit of second data 41 is flipped from 1 to 0 due to environmental factors);
the storage area of the backup storage area corresponding to the second storage portion of the primary storage area comprises normal data (CHEN page 3 & FIG. 4 teach the second original data 60 is written as third data 70 and fourth data 71, where fourth data 71 is identical to second original data 60).
CHEN does not appear to explicitly teach wherein: data stored in the backup storage area comprises update configuration data.
However, WANG teaches the limitation (WANG [0016] teaches storing backup information in the storage units, where [0044] teaches backup 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHEN and WANG before them, to include WANG’s backup information in CHEN’s imaging cartridge chip. One would have been motivated to make such a combination in order to provide redundancy of useful data such as remaining amount information of the initial state of the imaging cartridge, consumption information, effective expiration date, effective duration, etc. in the event of data corruption of such data.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of ALRABADY (Pub. No.: US 2014/0075094 A1), hereafter ALRABADY.
Regarding claim 18, CHEN teaches the elements of claim 10 as outlined above. CHEN also teaches:
a fifth storage portion, wherein: the fifth storage portion is configured to respond to writing instructions including a fifth address
CHEN does not appear to explicitly teach data written to the fifth storage portion is logically left shifted by 1 bit.
However, ALRABADY teaches the limitation (ALRABADY [0015] teaches for each time the state of the binary flag has to be changed, a logical shift left is performed to change the parity of the number of bits; see also [0018]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHEN and ALRABADY before them, to include ALRABADY’s logical shifting to change the state of the binary flag in CHEN’s imaging cartridge chip. One would have been motivated to make such a combination in order to increase the lifespan of the flash memory by reducing erase cycles of flash cell segments by using the parity of the number of logical 1 bits in the flash cell segment as taught by ALRABADY ([0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ORSZAG (Patent No.: US 7,464,125 B1) – “CHECKING THE VALIDITY OF BLOCKS AND BACKUP DUPLICATES OF BLOCKS DURING BLOCK READS” relates to determining whether the backup duplicate of 
CHRISTIE (Pub. No.: US 7,082,507 B1) – “METHOD OF CONTROLLING ACCESS TO AN ADDRESS TRANSLATON DATA STRUCTURE OF A COMPUTER SYSTEM” relates to attempted write to a table having read-only attribute is inhibited and an exception is generated.
LIU (Pub. No.: US 2015/0206039 A1) – “Method of transmitting parameter of storage chip of imaging cartridge, storage chip and imaging cartridge” relates to transmitting parameters of imaging cartridge according to preset rules.
LIU (Pub. No.: US 2014/0355040 A1) – “METHOD FOR RECORDING CHIP USAGE STATE INFORMATION, CHIP OF IMAGING BOX AND IMAGING BOX” relates to recording chip usage state parameter.
BROWN (Pub. No.: US 2008/0189498 A1) – “Method for auditing data integrity in a high availability database” relates to setting flags in the backup database table indicating errors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138